Judgment, Supreme Court, New York County (Ira Gammerman, J., and a jury), entered February 24, 1994, in favor of defendant-respondent and against plaintiff, unanimously affirmed, without costs.
In this action by a corporation against its former president and director alleging, inter alia, unauthorized disclosure of trade secrets in violation of an express employment contract and fiduciary duties, we find that the jury instructions, viewed as a whole, adequately explained the applicable legal principles and their relation to the factual contentions of the parties, and that the jury reasonably determined that defendant’s unauthorized dissemination of certain confidential information did not cause any reduction in the market value of plaintiff corporation. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Wallach, J. P., Asch, Nardelli, Tom and Mazzarelli, JJ.